Title: June [1786]
From: Washington, George
To: 




Thursday 1st. Thermometer at 68 in the Morning—72 at Noon and 70 at Night.
Misting in the Morning and at Intervals all day with the wind at No. Et. and at times fresh.
Rid to my Plantations at Muddy hole and in the Neck; at the

latter the People were setting Corn in the field of experiments, furthest cut. The Peas at this place have come up very indifferently, and looked badly. The Barley also did not assume the best appearance but the Oats looked well. Breaking up at both these places altho’ the grd. was vastly too wet for it.
Removed my Cow pen & Sheep fold at home.
Doctr. Craik was sent for to a Negro man named Adam in the Neck & to a Negro woman Amy at Muddy hole. After visiting these People & dining here he returned home.
Mr. Shaw was sent to Alexandria on my business to day and returned in the Night.
 


Friday 2d. Thermometer at 68 in the Morning—70 at Noon and 70 at Night.
A good deal of rain fell in the Night and this Morning with the wind at No. Et. Afterwards it continued Misting and the Sun to shine, alternately through the day.
More clouds and wet weather, and less Sunshine never happened, it is thought in the same time, in this Country before. Waters run from the Hills, and stand in hollows, as in the depth of Winter; & except where there is a great mixture of Sand the ground when plowed, is little other than Mortar. Yet, such is the progress of the grass, that plowing must go forward, or the Corn get smothered and lost by means of it.
Cut the young grass in the levelled part of the Lawn, before the west front of the House, with intention to Roll it, but the ground was too wet and soft to do it.
In the afternoon a Captn. Aitkinson of the Caesar, & another Gentleman came on Shore and drank Tea. The first was furnished with a horse to go to his employer Mr. Sanderson at Alexandria. The other Gentleman returned to the Ship.
Sent to Doctr. Craik informing him how Adam in the Neck did & receiving fresh directions & Medicines for him—soon after which an acct. came of his death.

   
   
   Capt. J. Atkinson’s brig Cesar, arriving from Whitehaven, Eng., brought a letter to GW from John Rumney (16 April 1786, DLC:GW) regarding the piazza flagstones he had received in the spring (see entry for 18 April 1786). The brig must have remained at Mount Vernon wharf for several days, for its arrival at Alexandria was not announced until the 15 June edition of the Va. Journal.



 


Saturday 3d. Thermometer at 69 in the Morning—72 at Noon and 71 at Night.

Morning very heavy, sometimes misting, and then raining till 9 oclock—lowering afterwards till the afternoon, when it became calm & clear with a good horizon at the Suns setting. The wind was at No. Et. all the fore part of the day, & pretty fresh.
Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. At the first and last they were plowing, but the grd. was very heavy—at the other it was too wet to plow at all.
The Corn at all these places I found very much pulled up and destroyed by the Birds. The Rains had so softened the ground that to do this was very easy for them.
Of the Siberian Wheat scarce any (of the little that came up) remains in the ground and the appearance of the Barley is very indifferent—not being either of a good colour or vigorous growth; whether owing to the quantity of rain or other Causes I do not undertake to decide. It did not, in the first instance, come up well—the drouth at first hurt it and the water, in many places covered it afterwards; this also happened to the Pease which cut but a poor figure. The Potatoes in low places either never came up, or is destroyed. The Cabbage plants in general stand well, tho’ in some low places these also are covered with water, and appear to be dead. The Oats seem to be in a more thriving way than any other species of the Crops and where they came up well at first have a promising look.
 


Sunday 4th. Thermometer at 70 in the Morning 72 at Noon and 75 at Night.
An exceeding heavy fog in the Morning, and quite calm all day and clear.
Received from on board the Brig Ann, from Ireland, two Servant Men for whom I had agreed yesterday—viz.—Thomas Ryan a Shoemaker, and Caven Bowe a Tayler redemptioners for 3 years Service by Indenture if they could not pay, each, the Sum of £12 Sterg. which sums I agreed to pay.
Geo. A. Washington set off early this morning for Fredericksburgh. His wife & Washington Custis went to Church at Alexandria intending from thence to Abingdon. Mr. Shaw also went to Alexandria & returned in the Night.


   
   On 8 June, William Deakins, Jr. (1742–1798), a Georgetown merchant, announced the arrival at Georgetown of “the brig Anne, Capt. Tolson, with one hundred and fifty very healthy indented servants; among them are several valuable tradesmen—Their indentures will be disposed of on reasonable terms for cash or tobacco” (COL. FRANCIS DEAKINS“Colonel Francis Deakins.” Glades Star 1 (1941–49): 129–30., 129–30; Va. Journal, 8 June 1786).



 



Monday 5th. Thermometer at 72 in the Morning—78 at Noon and 74 at Night.
Morning, and generally thro’ the day, clear, and very pleasant, but warm. Very little Wind, and that Southerly.
Before breakfast, Mrs. Jenifer the widow of Doctr. Jenifer came, & returned in the afternoon. Soon after breakfast Messrs. Sanderson, Wilson, Murray & McPherson came in; all of whom, except the latter, went away before dinner. Mr. Sanderson dined & crossed the river afterwards on his way to embark at Leonard town, Saint Marys, for England.


   
   leonard town: Leonardtown, St. Mary’s County, Md., about 45 miles south-southwest of Washington.



 


Tuesday 6. Thermometer at 72 in the Morning—76 at Noon and 74 at Night.
Thick Morning, and more or less cloudy all day, but no rain—but little Wind—that which was came from the No. Et.—rather more Easterly.
Rid to the Plantations at the Ferry, Muddy hole, & Neck. At the first & last the people were setting and planting of Corn. The ferry people finished listing with the hoes their part of the New ground in front of the House on Saturday last and the hands belonging to Muddy hole will do the same to day.
Sheared my Sheep in the Neck this day and rid through the Wheat and rye at that Plantation. Found the first to stand generally sufficiently thick on the ground but the heads appeared very short. They were full in blossum. The lower blades almost generally had turned quite red, and were dead but I did not perceive any signs of rust on them, or that the head, or Straw was injur’d thereby. The Rye was much better than I ever expected it would be. Except being rather too thin (especially in places, tho’ much thicker than I had any idea it ever would be) it might, upon the whole, be called a good field.
The ground at all the Plantations plowed very heavily and wet.
Began to cut the clover at the Home House (sowed Aprl. was [a] year) which lay in the upper part of the field & unmixed with Orchard grass.
Had the ground which had been lately listed at Dogue Run for Cabbages chopped fine with the Hoes and intended to put the plants in the ground this evening but it was so late before the Overseer sent to my Gardener for them that there was only time left to draw and carry them to the Plantation this evening.
Mr. Shaw (with my newly purchased Shoemaker to provide

   

himself with Tools) went up to Town on my business & returned in the Afternoon.
 


Wednesday 7th. Mercury at 72 in the Morning—78 at Noon and 74 at Night.
Morning a little cloudy—in the afternoon light showers around us, with thunder and lightning at a distance—light breezes from the Southward.
Rid to the Ferry, Dogue run, and Muddy hole Plantations and through the Wheat and Rye at the first—neither of which answered my expectations. The first, besides having a small head generally, was mixed exceedingly with cheat and the latter was much broken down with the winds and rain which had happened and abounded in white heads deficient of grain—occasioned I presume by the heavy rains which happened while the ear was in bloom. The Wheat, it is to be hoped, will escape this disaster as there has been little or no wind or rain since it began to bloom which is now pretty well over.
The people at the Plantations above mentioned, were all replanting & setting Corn according to circumstances, in their drilled ground. At Muddy hole, setting took place altogether and here also they began to replant Peas, but had not enough of the large kind to make good the deficiency—but plenty of the small, black eyed Peas.
Sheared the few sheep I had at the Ferry to day.
Fanny Washington and the two Children, Nelly, & Geo. Washington, together with Miss Nancy Craik came home yesterday whilst we were at dinner.


   
   Ann (Nancy) Craik, daughter of Dr. James Craik, later married Richard Harrison.



 


Thursday 8th. Mercury at 72 in the Morning—76 at Noon and 73 at Night.
Clear in the forenoon and calm. About One o’clock a cloud arose in the No. West quarter wch. spread extensively; and before 3 began to Rain fast and continued to do so near half an hour. During this flurry the Wind blew fresh from the Westward, but after the rain ceased it came back to the Southwest and continued moderate till sometime in the Night when it got to the No. Wt. & blew pretty fresh.
Rid to the Plantations at Dogue Run and Muddy hole and to the tumbling dam of Dogue Run, where I had begun with two

hands from each Quarter, and two Carpenters, to repair the breaches which had been made by the late rains. After having got the Water stopped, in order to lay the Wooden frame, the run swelled so much (occasioned by the rain which fell this afternoon) as to carry away the greatest part of the earth and rendered the labour of the day of little effect.
Still setting, & replanting corn at Dogue run and Muddy hole in the Drilled fields—the last of which with replanting pease in the same would be compleated this day.
Rid through my rye at Muddy hole which would have been fully equal to what might have been expected from the grd. had it not been for the rains which had broken down & tangled the straw and occasioned a number of white, & unfilled heads.
The Eastern shore Peas (according to the information of my Overseer in the Neck) were sowed yesterday (by the barrel plow) in the ground which had been put in rib wort (that never came up). There were 10 Rows of the Peas and a little being left I ordered him to dibble in what remained in additional rows.
Cut all the Clover at the Ho[me] House to day, & the small spots of grass round the Sweet brier Circles; also some under the Trees at the No. end of the House by the Smiths shop to day and put the clover in wind Rows except the part last cut.
Mr. Wallace came here to dinner & stayed all night.
 


Friday 9th. Mercury at 70 in the Morning—77 at Noon and 74 at Night.
Morning clear and pleast. with the Wind at No. West but not fresh, nor had it changed the air cooler.
Mr. Wallace went away after breakfast and I rid to Muddy hole & river Plantations. The heaviness of the Plowing, and wetness of the land had encreased by the late Rains. Nothing indeed but the backwardness of the season and rapid growth of the grass & Weeds could justify working ground in the condition the plowed land is.
Passed through the Wheat at Muddy hole this day—found it, upon the whole as good as was to be expected from the impoverished state of the land—Though there is a good deal of cheat in the freshest part of the ground and the spick, (blasted grains) more or less in all. Finished replanting the corn & Peas in the drilled ground at Muddy hole this Morning about nine oclock, and not yesterday as was expected & began to replant Corn in the Cut adjoining.
The drilled corn in the Neck had also been gone over, and the

people were replanting in the other field tho’ by much too wet for such business.
Agreed this day with Mr. Tharpe to do my Plaistering in any of the Rooms in, or abt. the house & to repair the lathing at 7d. pr. Square yard.
Got all the clover hay into small cocks this afternoon.
Mr. Shaw went up to Town today on my business & returned in the Evening.
 


Saturday 10th. Mercury at 66 in the Morning—72 at Noon and  at Night.
A heavy lowering Morning with the wind at East. At times the Sun appeared for a few momts. but generally the clouds were heavy with distant thunder in the So. Wt. quarter in the Afternoon tho’ no rain fell here.
Rid to the Plantations at Muddy hole, Dogue run, and Ferry. Took the Mill in the way. Finished replanting Corn this morning at the Ferry wholly and yesterday at Dogue run in the ground which was drilled. Began to hoe Corn at the Ferry (on the hill) which is the first plantation in order for it and here it ought to have followed the plows; the work of which is backward on acct. of their having been stopped.
Turned the Cocks of clover hay to day and put all the rest of the grass except that which was cut this afternoon late into Cocks.
Major Washington returned in the afternoon from Fredericksburgh.
In my ride to day I visited the Labourers at the Tumbling dam. Find it will employ them the greatest part of next week. Wed with the hoes, the Millet, or Corn grass in the Neck to day.
 


Sunday 11th. Thermometer at 68 in the Morning—80 at Noon and 75 at Night.
A heavy fog in the morning, and cloudy most part of the day with great appearances of rain but none fell. Wind at East in the Morning tho not much of it fresh afterwards from the So. West till 6 oclock when it came out at No. Wt.
Sometime after Candles were lighted Colo. Senf came in.


   
   During the Revolution, John (Jean) Christian Senf, a native of Sweden, served as an engineer for South Carolina and Virginia. In describing him to Jefferson, Gen. Horatio Gates called Senf “the best Draughtsman I know, and an Excellent Engineer” (Gates to Jefferson, 24 Sept. 1780, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 3:662). After the war Senf returned to Europe but came back to America in 1785. It was during this year that legislation was passed in South Carolina authorizing construction of the Santee canal to connect

the Santee and Cooper rivers. Senf became the chief engineer for that project. In 1789 Senf discussed with GW the possibility of conducting a survey of inland navigation from New York to East Florida (GW to Senf, 12 Oct. 1789, DLC:GW).



 


Monday 12th. Mercury at 68 in the Morning—72 at Noon and 69 at Night.
Morning early was calm, but about 7 Oclock the Wind sprung up at No. West and blew pretty fresh till late in the Afternoon when it became calm.
I rid to the Ferry, Dogue run and Muddy hole Plantations, and to the People who were working at the Tumbling-Dam.
Finished replanting Corn at Muddy hole on Saturday last & began late in the Afternoon of that day to hoe the drilled Corn at that place. Also finished breaking up the cut of drilled Corn nearest the Barn, which compleated the last breaking up of the whole corn ground at that Plantation.
Began to cut the Meadow near the wood, at Dogue run about 10 Oclock to day and got all the clover & other Hay into large Cocks this afternoon.
 


Tuesday 13th. Mercury at 68 in the Morning 75 at Noon and 73 at Night. Rid to the River, Muddy hole & Dogue run Plantations. At the first found the plows in the Eastermost cut of drilled Corn; where they had begun yesterday morning and were going over it the 2d. time. The hoes, which had got into it yesterday about 2 Oclock (after having finished replanting Corn) were following in the same cut. The plows would get through it about Noon, and the hoes nearly, if not quite, by night.
Found the Flax just beginning to blossum at this place where it was rankest.
At Muddy hole the plows had, this morning, finished breaking up and were beginning to cross plow in the cut next the drilled Corn.
At Dogue run the people would but just finish replanting corn by Night and would begin to weed with the hoes the drill Corn on the East side of the field where the Potatoes were planted.
Finished cutting the Meadow (into which 5 mowers went yesterday) 3 or 4 Oclock.
Stopped the water of Dogue run at the Tumbling dam to day and turned it into the race.
On my return home found Judge Harrison of Maryland and Mr. Rawlins both here—the last of whom went away after dinner.

   
 


Wednesday 14th. Mercury at 68 in the Morning—74 at Noon and 76 at Night.
After an early breakfast Judge Harrison left this for his own house and in Company with Colo. Senf, I set out for our Works at the great falls; where we arrived about 11 Oclock and after viewing them set out on our return & reached Colo. Gilpins where we lodged.
Mr. Rumsey was not there (at the Falls) having gone that Morning to Seneca but Mr. Stuart the assistant was present.
This day was clear and warm with but little wind from the Southward.
 


Thursday 15th. Mercury at 70 in the Morning—82 at Noon and 82 at Night.
Clear with little wind and very warm.
Took Alexandria—My Mill dam Meadow at Dogue run and

the Plantation there—as also the Ferry Plantation in my way home.
Found the tumbling dam all but new laying the sheeting, and filling below it, compleated. Directed all the Breaches in the race & the leak at Piney branch dam, to be thoroughly repaired before the hands should quit.
Found the Hay which had been cut in the upper Meadow nearly cured and 4 Mowers in the meadow next the Overseers House.
About 7 Oclock in the afternoon, Doctr. La Moyeur came in with a Servant, Chaise, & 3 Horses.
 


Friday 16th. Mercury at 74 in the Morning—82 at Noon and 80 at Night.
Clear with little wind in the Morning. About 10 or 11 oclock a breeze sprung up from the Eastward but died soon afterwards—rising again in the afternoon at So. West.
Finished my Mill race and Dam this Afternoon.
Began about 10 Oclock to put up the Book press in my study.
 


Saturday 17th. Mercury at 76 in the Morning—85 at Noon and 83 at Night.
Calm and very warm all day with but little wind and that Southerly—at times it was a little cloudy and at night there were thunder & lightning but no rain.
Rid to all the Plantations to day. In the Neck the Hoes and Plows were in the last (Westermost) cut. The first got to work in it about noon yesterday and the latter about 3 or 4 oclock in the Afternoon; both having passed through the middle cut, compleating as they went. The three hoed harrow was about got through the Eastermost cut (alternate rows) by Noon. The Oats were beginning to shoot forth the heads. At Muddy hole Plantation, the Hoes having overtaken the Plows that were crossing went to weeding the drilled Peas and I directed them to replant both Potatoes and Cabbages where missing in the same field. At Dogue run the Hoes appeared to have made little progress in weeding the drilled field—first because it was tedious among the Cabbages, Potatoes & Pease but principally because the ground had got so rough & matted with grass as to require much labour. At the Ferry, the Hoes had weeded the Corn in the cut on the Hill and about 10 O clock had begun in the flat below next the meadow fence & adjoining the drilled Corn. Examined the Wheat again to day, & concluded that at least half of it is destroyed.

Doctr. La Moyeur & Majr. Washington went up to Alexandria to day—The latter on my business. They dined there & returned in the evening. Just as we had dined, Captn. Smith of Mr. Ridouts Brig, Mr. Wallace a passenger in it for Bordeaux, and Doctr. Mortimer (going as far as Norfolk in her) came in and had dinner set for them.
Mr. Hough, Butcher in Alexandria, came here this afternoon, & purchased from me three fatted Beeves (2 in the Neck, & 1 at Dogue run) for which he is to pay next week £42—also the picking of 12 Weathers from my flock at 34/. pr. head. If upon consulting my Farmer & they could be spared, he was to have 20.


   
   Sometime in late June the brig Fanny under Capt. W. B. Smith left Alexandria en route eventually for Bordeaux (Va. Journal, 22 June 1786). Thomas Ridout (1754–1829), born in Dorsetshire, Eng., and a resident of Annapolis before the Revolution, was a commission merchant in Bordeaux at this time. GW had business dealings with Ridout in the 1780s until the latter, burdened with debts, left France for the American West (RIDOUT“Reminiscences of Thomas Ridout.” Maryland Historical Magazine 20 (1925): 215–35., 215–35; GW to Ridout, 20 May 1786, Ridout to GW, 10 Sept. 1786, DLC:GW).



   
   Dr. Charles Mortimer, Jr., was probably going to Norfolk to set up practice (BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 56, 346). mr. hough: Lawrence Hooff, cartwright and butcher (Fairfax County Deeds, Book M–1, 70–74, Vi Microfilm).



 


Sunday 18th. Mercury at 78 in the Morning—84 at Noon and 78 at Night.
Calm, clear, and very warm in the forepart of the day; abt. 2 Oclock a cloud arose to the Westward; and a pretty heavy shower of rain fell with some thunder & lightning; after which it cleared; but another shower came on about sun down tho’ it was very moderate & of short continuance.
 


Monday 19th. Mercury at 73 in the Morning. 79 at Noon and 78 at Night.
Morning cloudy, but clear afterwards, with the wind at So. West.
Rid to Muddy hole, Dogue run, and Ferry Plantations; and to the Meadows (where people were at Work) at the two latter.
Finding my Corn was in danger of being lost by Grass & weeds, I stopped Brickmaking, and sent Gunner, Boatswain, Anthony, and Myrtilla to assist at Dogue run in weeding it.
The grass at the Ferry being forwarder, and better than that at Dogue Run, where the Scythmen began last to cut, I removed them (tho’ the grass was not half down) to the former place. 4 Cutters at work.

Mr. Herbert & wife—Mr. Throcmorton & his Wife—Miss Hannah, & Miss Kitty Washington, & Mr. Willm. Craik came here to dinner & all stayed the Evening except Mr. Herbert who returned to Alexandria.
A Monsr. Andri Michaux—a Botanest sent by the Court of France to America (after having been only 6 Weeks returned from India) came in a little before dinner with letters of Introduction & recommendation from the Duke de Lauzen, & Marqs. de la Fayette to me. He dined and returned afterwards to Alexandria on his way to New York, from whence he had come; and where he was about to establish a Botanical garden.


   
   Albion Throckmorton (died c.1795), of Frederick County, son of John Throckmorton (1731–c.1795), of Gloucester County, married Warner Washington’s oldest daughter, Mildred Washington (c.1766–1804), in Dec. 1785, apparently against the wishes of her family (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 177; GW to George William Fairfax, 10 Nov. 1785, DLC:GW; STANARD [2]W. G. Stanard. “Throckmorton of England and Virginia.” William and Mary Quarterly, 1st ser., 3 (1894–95): 46–52, 192–95., 50–52). Throckmorton served as cornet in the 1st Continental Dragoons during the Revolution. Hannah and Catharine Washington, usually called Katy or Kitty, were Mrs. Throckmorton’s sisters.



   
   André Michaux (1746–1802) was a French botanist whose work in America would later produce Flora Boreali-Americana (1803). He sent a note to GW the day after his visit, enclosing some seeds and promising to send live plants. In 1793 GW subscribed a small sum to assist the American Philosophical Society in financing an expedition Michaux planned to make to the Pacific. Thomas Jefferson collected the money on behalf of the society and wrote an elaborate set of instructions to guide Michaux in his research, just as he would do for Meriwether Lewis ten years later. While the objectives of the expedition were ostensibly scientific, Michaux was in reality acting as the agent of the French minister Edmond Genet in a scheme to mount an assault on Spanish possessions beyond the Mississippi. After Genet’s recall Michaux’s expedition was terminated by Genet’s successor in Mar. 1794.



 


Tuesday 20th. Mercury at 71 in the morning—77 at Noon and 78 at Night.
Morning clear and pleasant with but little wind. In the afternoon the Wind blew from the Eastward, & a cloud arising in the contrary direction it began about 9 Oclock to rain very powerfully and continued to do so, more or less through the Night.
Mr. Craik went away before Breakfast, and the rest of the Company about 11 Oclock, at which time I rid to the Plantations at Dogue Run & ferry and to the Meadows where People were cutting & making Hay. Stopped the cutters at the ferry, and set them to making hay; having too much grass down & exposed for the numbers employed in this business to execute in time without.

   
Mr. Shaw went up to Alexandria on my business and returned in the afternoon.
 


Wednesday 21st. Mercury at 66 in the Morning—66 at Noon and 66 at Night. Wind at No. Et. and raining more or less till near Noon, after wch. it continued cloudy till sun down with the wind in the same quarter.
A stop put to out doors work till near noon.
About sun down Mr. Fendall came here.
 


Thursday 22d. Mercury at 63 in the Morning—68 at Noon and 68 at Night.
Calm, clear, cool and pleasant all day.
Mr. Fendall went away after Breakfast.
I rid to all the Plantations, and to the Hay makers at the Ferry.
The Plows finished the drilled Corn in the Neck on Monday afternoon and the hoes got over it on Tuesday Morning, and both went into the cut of common Corn by the Barn.
 



Friday 23d. Mercury at 66 in the Morning—76 at Noon and 74 at Night.
Very little wind all day, but clear & pleasant notwithstanding.
Finished Hoeing the drilled corn at Dogue run about 9 oclock this forenoon and began to weed the Corn in the dunged ground at that place wch. had got very foul.
Doctr. La Moyieur came here this afternoon.
 


Saturday 24th. Mercury at 69 in the Morning—76 at Noon and 80 at Night.
Clear in the forenoon with but little wind. In the afternoon clouds arose and a smart shower of rain fell.
Rid to all the Plantations and to the Hay Makers at the Ferry. In the Neck, both Plows & Hoes would have finished the cut of Corn by the Barn had not the Rain prevented. The Ferry hands would also have finished the cut of common corn on the Flat but for the same cause.
Major Washington & his wife went up to Alexandria and were detained there all Night by the rain and appearances of the Clouds afterwards.
 


Sunday 25th. Mercury at 75 in the Morng.—80 at Noon and 80 at Night.
Clear all day with little or no Wind and very warm.
Majr. Washington and fanny came home before Breakfast.
 


Munday 26th. Mercury at 74 in the Morning—78 at Noon and 78 at Night.
The forenoon was clear and calm—as was the Afternoon except a cloud which rose to the westward and produced rain and a very high wind in the Night.
Rid to Muddy hole, Dogue run and Ferry Plantations. Found the Muddy hole people in the Eastermost cut of Corn having finished (with the hoes) the Middle cut on Saturday. The Plows however were yet in the Middle cut. At Dogue Run the Plows had finished breaking up, and had begun crossing the cut in which Barrys houses stand—into which they went about dinner time on Saturday. About 11 Oclock to day the hoes finished weeding the Cowpened ground, and had got into the Swamp corn which was more weedy than the rest. At the Ferry, the plows finished about 9 Oclock the drilled corn by the Fish house and went into the other drilled corn by the Meadow. About the same time the hoes having finished weeding the Corn in the flat,

planted in the common way, had begun to weed the drilled corn by the Fish house and to replant the Irish Potatoes therein.
Finished cutting the meadow at the Ferry this afternoon.
 


Tuesday 27th. Mercury at 69 in the Morning—70 at Noon and 70 at Night.
Lowering (rather cloudy) in the morning, with the wind brisk, but not cold from the No. West. Afternoon clear & pleasant.
Rid to all my Plantations. Found the Plows & Hoes in the Neck had gone over the cut by the Barn. The first finished it yesterday about breakfast, & the other about dinner time and were in the Cut adjoining. Finding the Hoe Harrow did not do good work in the drilled Corn, I ordered it to desist and the Bar share plow to be used, till the common Corn was all crossed; after which to use it, when the ground was worked the other way. Cut down the clover at Muddy hole this forenoon (whilst it was moist from the Rain of last night) and put it into Wind rows—3 swaiths in a Row. The Dogue run hands had not got over the Corn in the Swamps. At the Ferry the People had just finished weeding the drilled Corn by the Fish House, & replanting the Patatoes therein; not having quite enough of the latter to replant the whole—the deficiency was supplied with Corn. Making the hay that was cut yesterday at the Ferry, with the small gang.
Doctr. Craik dined here, and returned home afterwards.
Mr. Shaw went up to Alexa. on my business and returned late in the evening.
 


Wednesday 28th. Mercury at 68 in the Morning—72 at Noon and 70 at Night.
Clear & pleasant all day. In the forenoon the Wind was at N. Wt.—in the afternoon it was at So. West.
Rid to the Plantations at Muddy hole Dogue Run and the Ferry and to the Hay fields. At the first I sowed turnips in Drills in the ground which had been sowed with Oats that never came up (by the Negro Quarters). There were 7 rows, running from 180 to 200 Steps of these (averaging 190 yards) wch. were sowed with about a gill or little more seed. The first row, Southerly, was harrowed with the little harrow at the tail of the barrel; but gathering earth and burying the Seed too deep, I took out every other tooth and with it in this order harrowed the next row. This also appeared to cover too deep. I therefore took the harrow off altogether & tied brush in its place which did much better. The

Seed used here was of the first recd. from Mr. Chichester and was of the last year. The hands at Dogue run having just weeded their Swamp Corn as I got there, about Noon, I directed, finding there was no prospect of getting over the Corn there with hoes before harvest that the whole shd. be immediately succoured and then between this and Sunday the forwardest which was also the most weedy should be gone over with the Hoes.
The Mowers after cutting down the Clover yesterday (wch. was done by noon) went into the Meadow at Morris’s wch. had been left, & were cutting there to day. The grass at the Ferry was all got into cocks this afternoon.
Doctr. Le Moyuer came in before Dinner.
Mr. Shaw went out after breakfast to day, to see if he could engage any Mowers for me. He returned in the afternoon, having partly engaged 2 or 3.
 


Thursday 29th. Mercury at 68 in the Morning—71 at Noon and 70 at Night.
Cool & pleasant—the Wind being at No. West & Westerly all day.
At home all day. In the evening Major Gibbs came in.
Planted in one Row, between the Cherokee Plumb, & the honey locust, back of the No. Garden adjoining the green House (where the Spanish chesnuts had been placed and were rotten) 25 of the Paliurus, very good to make hedges and inclosures for fields. Also in the section betwn. the work House & Salt house adjoining the Pride of China Plants, & between the rows in which the Carolina Laurel seeds had been sowed, 46 of the Pistatia nut in 3 rows and in the places where the Hemlock pine had been planted and were dead, Et. & W. of the Garden gates, the Seeds of the Pyramidical Cyprus 75 in number—all of which with others were presented to me by Mr. Michaux Botanist to his most Christn. Majesty.
Mr. Shaw went out again to day to procure if to be had scythemen for Corn & grass—of which he engaged two for the latter to be at Work at Dogue run to morrow and 4 of the latter to be at this place on Monday.


   
   Caleb Gibbs (c.1748–1818) was born in Newport, R.I., but lived much of his life in Massachusetts. During the Revolution he was adjutant in the 21st and 14th regiments of the Continental infantry before GW appointed him captain in command of the commander in chief’s guard on 12 Mar. 1776. In July 1778 Gibbs was promoted to major. He continued to command the guard until Jan. 1783, and resigned his commission in June 1784.




   
   Plants not previously named are Paliurus spina-christi, Jerusalem thorn, and Cupressus sempervirens, a pyramidical form of the cypress often planted as an ornamental. christn. majesty: Louis XVI (1754–1793) ruled France from 1774–92.



 


Friday 30th. Mercury at 65 in the Morning—68 at Noon and 70 at Night.
Clear and pleasant all day the wind being at No. West and west all day, though not fresh.
Rid to the Plantations at Muddy hole, Dogue run, & Ferry; & to the Hay makers at the second. At Dogue, found the Corn had all been succoured, and the hoes had got into the fresh & weedy ground along the wood side—about 3 oclock yesterday. The Meadow near the Overseers House, at this place would all be cut down about dinner time—The two white men, viz., Tayler & Hill, engaged by Mr. Shaw yesterday, having got to work there this Morning. The Plows at the ferry finished the drill Corn yesterday about 2 O clock and the hoes got over it about breakfast. Began to cut my Rye at the Ferry about 12 Oclock to day—employed three Negro Cradlers—viz.—Caesar, Sambo & Boatswain—the greater part of which appeared to me to be blighted and the rest very ripe, & much beat down. Both Rye & Wheat at this place had the appearance of greater ripeness than at any other and might have been safely cut Six or eight days ago if I could have left my corn to do it.
Mr. Bushrod Washington came in whilst we were at Dinner.


   
   corn had all been succoured: That is, the suckers, or sprouts springing up from the roots at the ground line, had been pulled off.



